Name: Commission Regulation (EC) NoÃ 1981/2005 of 5 December 2005 opening and providing for the administration of an autonomous tariff quota for preserved mushrooms from 1 January 2006
 Type: Regulation
 Subject Matter: European construction;  agricultural activity;  tariff policy;  trade;  foodstuff
 Date Published: nan

 6.12.2005 EN Official Journal of the European Union L 318/4 COMMISSION REGULATION (EC) No 1981/2005 of 5 December 2005 opening and providing for the administration of an autonomous tariff quota for preserved mushrooms from 1 January 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Commission Regulation (EC) No 1864/2004 (1) opens tariff quotas for preserved mushrooms imported from third countries and lays down rules for the administration thereof. (2) Regulation (EC) No 1864/2004 provides for transitional measures allowing importers from the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter the new Members States) to benefit from the quotas. The aim of those measures is to make a distinction between traditional importers and new importers in the new Member States, and to adjust the quantities to which licence applications presented by traditional importers from the new Member States can relate so that these importers can benefit from the system. (3) To ensure uninterrupted supplies to the enlarged Community market while taking account of the economic supply conditions in the new Member States prior to their accession to the European Union, an autonomous and temporary import tariff quota should be opened for preserved mushrooms of the genus Agaricus falling within CN codes 0711 51 00, 2003 10 20 and 2003 10 30. (4) The new quota should be transitional and may not prejudge the outcome of the negotiations under way in the context of the World Trade Organisation (WTO) as a result of the accession of the new Member States. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. An autonomous tariff quota of 1 200 ttonnes (drained net weight), bearing order No 09.4075 (hereinafter the autonomous quota), shall be opened from 1 January 2006 for Community imports of preserved mushrooms of the genus Agaricus spp. falling within CN codes 0711 51 00, 2003 10 20 and 2003 10 30. 2. The ad valorem duty applicable to products imported under the autonomous quota shall be 12 % for products falling within CN code 0711 51 00 and 23 % for products falling within CN codes 2003 10 20 and 2003 10 30. Article 2 Regulation (EC) No 1864/2004 shall apply to the management of the autonomous quota, subject to the provisions of this Regulation. However, Articles 1, 5(2) and (5), 6(2), (3) and (4), 7, 8(2), 9 and 10 of Regulation (EC) No 1864/2004 shall not apply to the management of the autonomous quota. Article 3 Import licences issued under the autonomous quota (hereinafter licences), shall be valid until 31 March 2006. Box 24 of the licences shall show one of the entries listed in Annex I. Article 4 1. Importers may submit licence applications to the competent authorities of the Member States in the five working days following the date of entry into force of this Regulation. Box 20 of the licences shall show one of the entries listed in Annex II. 2. Licence applications submitted by a single traditional importer may not relate to a quantity exceeding 9 % of the autonomous quota. 3. Licence applications submitted by a single new importer may not relate to a quantity exceeding 1 % of the autonomous quota. Article 5 The autonomous quota shall be allocated as follows:  95 % to traditional importers,  5 % to new importers. If the quantity allocated to one of the categories of importers is not used in full, the balance may be allocated to the other category. Article 6 1. The Member States shall notify the Commission, on the seventh working day following that of the entry into force of this Regulation, of the quantities for which licence applications have been made. 2. Licences shall be issued on the 12th working day following that of the entry into force of this Regulation, unless the Commission has taken special measures under paragraph 3. 3. Where the Commission finds, on the basis of the information notified under paragraph 1, that licence applications exceed the quantities available for a category of importers under Article 5, it shall adopt, by means of a regulation, a single reduction percentage for the applications in question. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 325, 28.10.2004, p. 30. Regulation as amended by Regulation (EC) No 1857/2005 (OJ L 297, 15.11.2005, p. 9). ANNEX I Entries referred to in Article 3  : in Spanish : Certificado expedido en virtud del Reglamento (CE) no 1981/2005 y vÃ ¡lido Ã ºnicamente hasta el 31 de marzo de 2006  : in Czech : licence vydanÃ ¡ na zÃ ¡kladÃ  naÃ Ã ­zenÃ ­ (ES) Ã . 1981/2005 a platnÃ ¡ pouze do 31. bÃ ezna 2006  : in Danish : licens udstedt i henhold til forordning (EF) nr. 1981/2005 og kun gyldig til den 31. marts 2006  : in German : Lizenz gemÃ ¤Ã  der Verordnung (EG) Nr. 1981/2005 erteilt und nur bis zum 31. MÃ ¤rz 2006 gÃ ¼ltig  : in Estonian : mÃ ¤Ã ¤ruse (EÃ ) nr 1981/2005 kohaselt vÃ ¤ljastatud litsents, mis kehtib 31. mÃ ¤rtsini 2006  : in Greek : ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã µÃ ºÃ ´Ã ¯Ã ´Ã µÃ Ã ±Ã ¹ Ã ºÃ ±Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1981/2005 Ã ºÃ ±Ã ¹ Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ¼Ã Ã ½Ã ¿ Ã ­Ã Ã  Ã Ã ¹Ã  31 Ã Ã ±Ã Ã Ã ¯Ã ¿Ã 2006  : in English : licence issued under Regulation (EC) No 1981/2005 and valid only until 31 March 2006  : in French : certificat Ã ©mis au titre du rÃ ¨glement (CE) no 1981/2005 et valable seulement jusqu'au 31 mars 2006  : in Italian : domanda di titolo presentata ai sensi del regolamento (CE) n. 1981/2005 e valida soltanto fino al 31 marzo 2006  : in Latvian : atÃ ¼auja, kas izdota saskaÃ Ã  ar Regulu (EK) Nr. 1981/2005 un ir derÃ «ga tikai lÃ «dz 2006. gada 31. martam  : in Lithuanian : licencija, iÃ ¡duota pagal Reglamento (EB) Nr. 1981/2005 nuostatas, galiojanti tik iki 2006 m. kovo 31 d.  : in Hungarian : az 1981/2005/EK rendelet szerint kibocsÃ ¡tott engedÃ ©ly, csak 2006. mÃ ¡rcius 31-ig Ã ©rvÃ ©nyes  : in Maltese : liÃ enzja maÃ §ruÃ ¡a taÃ §t ir-Regolament (KE) Nru 1981/2005 u valida biss sal 31 ta' Marzu 2006  : in Dutch : overeenkomstig Verordening (EG) nr. 1981/2005 afgegeven certificaat dat slechts tot en met 31 maart 2006 geldig is  : in Polish : pozwolenie wydane zgodnie z rozporzÃ dzeniem (WE) nr 1981/2005 i waÃ ¼ne wyÃ Ã cznie do 31 marca 2006 r.  : in Portuguese : certificado emitido a tÃ ­tulo do Regulamento (CE) n.o 1981/2005 e eficaz somente atÃ © 31 de MarÃ §o de 2006  : in Slovak : licencia vydanÃ ¡ na zÃ ¡klade nariadenia (ES) Ã . 1981/2005 a platnÃ ¡ len do 31. marca 2006  : in Slovene : dovoljenje, izdano v skladu z Uredbo (ES) Ã ¡t. 1981/2005 in veljavno samo do 31. marca 2006  : in Finnish : asetuksen (EY) N:o 1981/2005 mukaisesti annettu todistus, joka on voimassa ainoastaan 31 pÃ ¤ivÃ ¤Ã ¤n maaliskuuta 2006  : in Swedish : Licens utfÃ ¤rdad i enlighet med fÃ ¶rordning (EG) nr 1981/2005, giltig endast till och med den 31 mars 2006. ANNEX II Entries referred to in Article 4(1)  : in Spanish : Solicitud de certificado presentada en virtud del Reglamento (CE) no 1981/2005  : in Czech : Ã ¾Ã ¡dost o licenci podanÃ ¡ na zÃ ¡kladÃ  naÃ Ã ­zenÃ ­ (ES) Ã . 1981/2005  : in Danish : licensansÃ ¸gning i henhold til forordning (EF) nr. 1981/2005  : in German : Lizenzantrag gemÃ ¤Ã  der Verordnung (EG) Nr. 1981/2005  : in Estonian : mÃ ¤Ã ¤ruse (EÃ ) nr 1981/2005 kohaselt esitatud litsentsitaotlus  : in Greek : Ã ±Ã ¯Ã Ã ·Ã Ã · Ã Ã ¿Ã Ã ®Ã ³Ã ·Ã Ã ·Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1981/2005  : in English : licence application under Regulation (EC) No 1981/2005  : in French : demande de certificat faite au titre du rÃ ¨glement (CE) no 1981/2005  : in Italian : domanda di titolo presentata ai sensi del regolamento (CE) n. 1981/2005  : in Latvian : licence pieprasÃ «ta saskaÃ Ã  ar Regulu (EK) Nr. 1981/2005  : in Lithuanian : praÃ ¡ymas iÃ ¡duoti licencijÃ pagal ReglamentÃ (EB) Nr. 1981/2005  : in Hungarian : az 1981/2005/EK rendelet szerinti engedÃ ©lykÃ ©relem  : in Maltese : applikazzjoni gÃ §al liÃ enzja taÃ §t ir-Regolament (KE) Nru 1981/2005  : in Dutch : overeenkomstig Verordening (EG) nr. 1981/2005 ingediende certificaataanvraag  : in Polish : wniosek o pozwolenie przedÃ oÃ ¼ony zgodnie z rozporzÃ dzeniem (WE) nr 1981/2005  : in Portuguese : pedido de certificado apresentado a tÃ ­tulo do Regulamento (CE) n.o 1981/2005  : in Slovak : Ã ¾iadosÃ ¥ o licenciu na zÃ ¡klade nariadenia (ES) Ã . 1981/2005  : in Slovene : dovoljenje, izdano v skladu z Uredbo (ES) Ã ¡t. 1981/2005  : in Finnish : asetuksen (EY) N:o 1981/2005 mukainen todistushakemus  : in Swedish : LicensansÃ ¶kan enligt fÃ ¶rordning (EG) nr 1981/2005.